      Case 2:20-cv-00206-KJM-DB Document 33 Filed 03/31/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                            UNITED STATES DISTRICT COURT

 9                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JACOB DANIEL WOLF,                                    No. 2:20-cv-0206 KJM DB P
12                               Plaintiff,
13               v.                                         ORDER
14    RALPH DIAZ, et al.,
15                               Defendants.
16

17             Plaintiff is a former state prisoner proceeding pro se in this action. This case is currently

18   set for settlement conference on April 12, 2021 with Magistrate Judge Carolyn K. Delaney.

19   Before the court is a request signed by plaintiff and William Most, Esq., requesting that Mr. Most

20   be substituted in as his attorney of record. (ECF No. 32.) On review, IT IS HEREBY ORDERED

21   the request is granted and the substitution of attorney is approved.

22   Dated: March 30, 2021

23

24

25

26   DLB7;
     DB/Orders/Prisoner.Civil Rights/wolf0206.sub atty
27

28
                                                            1
